DETAILED ACTION
This action is responsive to the amendments filed 12/16/2021.
Claims 1, 2, 6, 7, 11, 12, 16 and 17 are pending. Claims 1, 16 and 17 are currently amended; Claims 3-5, 8-10 and 13-15 are canceled.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al., U.S. PGPUB No. 2011/0219319 (“Chen”), in view of Hashida, et .
With regard to Claim 1, Chen teaches a document processing apparatus comprising: a processor configured to receive specification of a region in an electronic document by a user; and display a candidate to be assigned to an attribute field for the electronic document information from a string in the region based on determination information as information for determining a type of attribute information. 
Chen at [0029] describes that a user can highlight areas of interest in a document using an input device such as a touchscreen, keyboard, or mouse. [0030] describes that a type of content is determined, and [0031] describes that selected content can be processed according to its type to extract attributes therefrom. [0032] describes that the extracted attributes can then be displayed to a user, who can select from among the displayed attributes.
Chen, in view of Hashida teaches a wherein the determination information is another string that may be registered as an attribute; a processor configured to correct the string so that the string in the region becomes the same as the other string registered as the determination information; display the string as corrected as the candidate for the attribute; and store the electronic document and information entered into the attribute field, which is added to the electronic document, together as document information.
Chen teaches selecting text and determining attributes therefor, as described above. Hashida teaches at [0051] that a user can generate a document based on content of another document, such as a received email. [0054] describes that character strings can be classified according to an attribute, and presented as input candidates for the particular attribute. [0047] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chen with Hashida. Providing the additional elements of correcting and storing information improves user experience with the system of Chen by allowing for more beneficial uses for the selected data.
Ishii teaches a processor configured to store the electronic document and information entered into the attribute field, which is added to the electronic document, together as document information. [0131] describes that a document storage unit stores a document within a certain range, as well as a list of extraction elements extracted from the document based on attributes set by a user or application, along with flags indicating whether a given element has been selected. Fig. 19 shows a table where extracted elements are stored alongside at least a portion of the document 1910.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ishii with Chen and Hashida. Ishii teaches that users and applications are able to control the types of information which are extracted, and storing information makes additional operations available using extracted data. Therefore, one of skill in the art would have been motivated to combine Chen and Hashida with Ishii, in order to improve the system of Chen and Hashida by enabling additional user control over information, as well as enabling additional beneficial operations using extracted data.
Claim 16 recites a medium storing a program which is executed to cause an apparatus to function as the apparatus of Claim 1, and is similarly rejected. Claim 17 recites an apparatus substantially the same as the apparatus of Claim 1, and is likewise rejected.
With regard to Claim 2, Chen teaches that the determination information is a format corresponding to the type of attribute. [0031] describes that the types of extracted attributes are different depending on the type of content which is selected.
With regard to Claim 6, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.
With regard to Claim 7, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.
With regard to Claim 11, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 
With regard to Claim 12, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, as the newly cited Hashida reference cures any deficiencies with regard to the previously cited references in teaching or suggesting each element of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

3/11/2022